                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                           1:19 CR 24 MR WCM

UNITED STATES OF AMERICA,                  )
                                           )
v.                                         )            ORDER
                                           )
KEITH ERIC SAUNDERS,                       )
                                           )
                   Defendant.              )
                                           )

      This matter is before the Court on the “Motion to Seal Objection and

Motion to Quash Issuance of Subpoena and Memorandum in Support of

Objection and Motion to Quash” (Doc. 52) filed by the victim, and the “Motion

to Seal Government’s Response to Defendant’s Motion for Subpoena Duces

Tecum” (Doc. 56) filed by the Government (collectively, “Motions to Seal”).

      In brief, the Motions to Seal seek the sealing of the responses by the

victim and the Government to Defendant’s Motion for Issuance of Subpoena

Duces Tecum Pursuant to Federal Rule of Criminal Procedure 17(C) & (D)

(Doc. 46).

      In evaluating a motion to seal, the Court must “(1) provide public notice

of the request to seal and allow interested parties a reasonable opportunity to

object, (2) consider less drastic alternatives to sealing the documents, and (3)

provide specific reasons and factual findings supporting its decision to seal the




     Case 1:19-cr-00024-MR-WCM Document 58 Filed 08/06/20 Page 1 of 2
documents and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218

F.3d 288, 302 (4th Cir. 2000).

      The undersigned has considered the Motions to Seal, the public’s interest

in access to the subject filings, and alternatives to sealing. Though the Motions

to Seal have only been on the docket a short time, the undersigned agrees that

sealing of the subject filings is appropriate and that less restrictive means of

handling the information are not sufficient as the filings contain personal

information concerning a minor victim. See e.g., 18 U.S.C. § 3509(d)(2).

      IT IS THEREFORE ORDERED THAT the “Motion to Seal Objection and

Motion to Quash Issuance of Subpoena and Memorandum in Support of

Objection and Motion to Quash” (Doc. 52) filed by the victim and the “Motion

to Seal Government’s Response to Defendant’s Motion for Subpoena Duces

Tecum” (Doc. 56) filed by the Government are GRANTED, and documents 53,

54, & 55 are hereby SEALED and shall remain sealed until further Order of

the Court.

                                           Signed: August 6, 2020




     Case 1:19-cr-00024-MR-WCM Document 58 Filed 08/06/20 Page 2 of 2
